Filed 10/15/19                               Case 17-23854                           Doc 106



       1   2
       2   Law Offices of Peter G. Macaluso
           Peter G. Macaluso #215730
       3   7230 South Land Park Drive #127
           Sacramento, CA 95831
       4   916-392-6591
           916-392-6590 Facsimile
       5
           Attorney for Debtor(s)
       6   Tiajuanna L. Toles
       7
                                IN THE UNITED STATES BANKRUPTCY COURT
       8
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
       9
                                             SACRAMENTO
      10
      11   IN THE MATTER OF:                    CASE NO. 17-23854-B-13G
      12   TOLES, TIAJUANNA L.                  DOCKET CONTROL #:PGM-5
                 SS#XXX-XX-7424                 DATE: NOVEMBER 19, 2019
      13                                        TIME: 10:00 A.M.
                                                DEPT#: B - COURTROOM 32
      14                                        HONORABLE JUDGE JAIME
                            DEBTOR       /
      15
                         MOTION TO MODIFY CHAPTER 13 PLAN AFTER CONFIRMATION
      16                              FILED ON OCTOBER 15, 2019
      17            Debtor moves the Court for an Order Confirming the Third
      18   Modified Plan, which was filed on or about October 15, 2019.
      19            This Motion is based on the following:
      20            1.    That on June 8, 2017, Debtor filed a Chapter 13 to
      21   reorganize her debts.
      22            2.    That on August 30, 2017 the Debtor’s Plan was confirmed.
      23            3.    Due to a change in circumstances, Debtor cannot complete
      24   the plan as originally confirmed as stated under penalty of
      25   perjury in the accompanying Declaration of Debtor.           In that
      26   Declaration, Debtor states, "I have now received a permanent loan
      27
      28                                          -1-
Filed 10/15/19                          Case 17-23854                             Doc 106



       1   modification and started paying my mortgage lender directly in
       2   April 2019, pursuant to the loan modification.    I have been
       3   struggling with the payments for the six months and the
       4   modification allows me to retain my home." Debtor also states in
       5   her Declaration: “Since my last proposed Plan I was briefly
       6   hospitalized and unable to appear in Court.”
       7          4.   The Debtor has paid a total of $30,042.00 to the Chapter
       8   13 Trustee through September 2019.
       9          5.   The Debtor proposes that all missed payments be forgiven
      10   and plan payments of $365.00 will begin October 25, 2019 for 33
      11   months to complete the Plan within the maximum term allowed by
      12   law.
      13          6.   The term of the plan remains at 60 months.
      14          7.   That the plan has been proposed in good faith and not by
      15   any means forbidden by law, as evidenced in the Declaration of
      16   Debtor(s).
      17          8.   That all installment fees, charges, or amounts required
      18   by the Court, have been paid by the Debtor.
      19          9.   The modification proposed by Debtors will not modify the
      20   rights of the holder of any secured claim within the Plan.
      21          10. The modification proposed by Debtors will not modify the
      22   rights of the holder of any unsecured claim within the plan.
      23          Wherefore, Debtor prays that the Motion to Modify the Plan
      24   (Third Modified Plan) be granted.
      25   Date: October 15, 2019                  /s/ Peter G. Macaluso
                                             Peter G. Macaluso, Attorney at Law
      26
      27
      28                                     -2-
